Title: Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje to John Adams, 20 December 1784
From: Willink, Van Staphorst, and De la Lande & Fynje
To: Adams, John


        
          Sir
          Amsterdam the 20 Decr. 1784.
        
        In answer to your most esteem’d Favor of the 11th. Instt. we have the honour to advise, that you’ll find us at every Time disposed to give your Excellency every information concerning the State of Business of the United States, which you may require from us, and much more so when your Excellency informs us, that the public Service requires we should do so.
        There is indeed at present a large Capital in our hands, to the disposition of Congress, the Amount of which, after deducting the dispositions of Mr. Morris which are known to us, and the Intrest

due next february, will nearly be a million of Florins. We think this will give much pleasure to your Excellency, as from this you may conclude that the two Loans are very nearly compleated and furnished.
        We have private Letters from Philadelphia as late as the 31 October, and also from Mr. Morris of the beginning of that Month, with the long wished Answer to our Several Letters to that Gentleman, but no ratification on the last Loan of two Millions. We hope however to receive it soon, as it is necessary for the Security of the Moneylenders to deposit the Act with the other original Papers, attending this Business, at the Notary. In case your Excellency should have received any Information concerning the Ratification you’ll oblige us in giving us the Comunication there of.
        We remain most respectfully / Sir / Your Most humble & obedt. Servts.
        
          Wilhem & Jan WillinkNics. & Jacob van Staphorst.de la Lande & fynje
        
        
          The second Loan has been Compleated in October, and that money payed out, the money now in Cash proceeds from the fourth & fifth Million of the first Loan.
        
      